Title: From John Adams to Oliver Wolcott, Jr., 1 October 1798
From: Adams, John
To: Wolcott, Oliver, Jr.



John Adams, President of the United States of America, To Oliver Wolcott, Secretary of the Treasury.Quincy 1 Oct. 1798

By virtue of the Act entituled “An Act to enable the President of the United States to borrow money for the public service”, passed on the Sixteenth day of July in the year One thousand seven hundred and Ninety Eight.
I do hereby authorize and empower you, by yourself or any other person or persons to borrow on behalf of the United States, of the Bank of the United States, or any other body or bodies politic, person or persons, any sum not exceeding in the whole, five millions of dollars, and to make or cause to be made for that purpose, such contract or contracts, as shall be necessary and for the interest of the said States.
And for So doing this shall be your Warrant.
Given under my hand at Quincy this / first day of October in the year of our Lord / One thousand seven hundred and Ninety Eight.
John Adams